DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 	On the interview of November 29, 2021 examiner acknowledged that the proposed amendment would overcome the rejection of record (September 24, 2021).  However, upon further consideration an updated rejection using Xie teaches these new limitations. Specifically the underlayer is now defined as 1370/110 such that the work functions 1610 and 1900 directly contact it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US Pat. No. 10,332,803) in view of Chiang (US 2019/0067121).
	Claim 1, Xie discloses (Figs. 10 and 20) a semiconductor device comprising: 	an N-type field effect transistor (NFET) (2020, nFET, Col. 14, lines:47-67) and a P-type field effect transistor (PFET) (2030, pFET, Col. 14, lines:47-67), each (although only the nanowire structure of the nFET is shown there would be an equivalent pFET structure on the right, see Fig. 10) including an inner 1610, first work function metal, Col. 12, lines: 60-67), an outer work function metal (1900/2000, second work function metal/additional work function metal, Col. 14, lines: 19-60), a first nanosheet (center 1320, semiconductor nanosheet, Col. 12, lines: 14-25) comprising an inner channel surface having a first threshold voltage (inner channel surface of center 1320 would have first threshold voltage), a second nanosheet (top 1320) comprising an outer channel surface having a second threshold voltage (outer channel surface of 1320 would have second threshold voltage), and a third nanosheet (bottom 1320); and 	additional material (2000, additional work function metal, Col. 14, lines: 47-60) in the outer work function metal (1900/2000), 	wherein an inner edge of the outer work function metal (left inner edge of 1900, hereinafter “inner”) and an outer edge of the inner work function (right outer edge of 1610, hereinafter “outer”) metal both extend in parallel continually (inner and outer extend vertically in parallel)  from above an uppermost one of the first, second, and third nanosheets to below a lowermost one of the first, second, and third nanosheets to (inner and outer extend continually above uppermost 1320 and below lowermost 1320 to 1370/110) an underlayer (1370/110, isolation region/substrate, under broadest reasonable interpretation (BRI) 1370/110 considered underlayer, Col. 12, lines: 40-50), so as to be in direct contact with the underlayer (1610/1900 are in direct contact with 1370/110), the underlayer being directly below a middle portion of the first, second, and third nanosheets (leftmost 1370 is directly below a middle portion of 1320s) and extending in a width direction beyond sides edges of the first, second, and third nanosheets (110 extends in a lateral with direction beyond side edges of 1320s).	Xie does not explicitly disclose additional material in the outer work function metal so as to cause the outer channel surface for the second nanosheet to have the second threshold voltage that is within a predefined amount of the first threshold voltage for the inner channel surface of the first nanosheet, wherein a first thickness of the inner work function metal between the first nanosheet and SNS between adjacent nanosheets (Fig. 20, Col. 14, lines: 55-67).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the vertical thicknesses between nanosheets as it can help tune to specific work functions which can result in increased electron/hole mobility (Col. 14, lines: 19-67, Col. 15, lines: 1-10).	Furthermore, Chiang discloses additional work function layers to create a uniform threshold voltage (Para [0057], [0072]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the work function layers as it improves device performance in the on-state and avoids current leakage in the off-state (Para [0057], [0072]).	Claim 2, Xie in view of Chiang discloses the semiconductor device of claim 1.	Xie does not explicitly disclose wherein the additional material is different for the NFET and the PFET. 	However, Chiang disclose (Figs. 1l-2, 1L-2) wherein the additional material is different for the NFET and the PFET (work function layer for NMOS transistor is n-type metal layer, and work function layer for PMOS is p-type metal, Para [0050] –[0051]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the additional material would be different in the NFET and PFET of Xie as the two transistors function with different carriers (Chiang, Para [0050] – [0051]).	Claim 3, Xie in view of Chiang discloses the semiconductor device of claim 1.	Xie does not explicitly disclose wherein an additional layer is formed over the inner work function metal in the NFET.290 can be formed over 270 in 100A).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the additional layer of Chiang to the NFET of Xie as it results in a uniform threshold voltage which increases device performance (Para [0057]).	Claim 4, Xie in view of Chiang discloses the semiconductor device of claim 1.	Xie does not explicitly disclose wherein an additional layer is formed over the outer work function metal in the PFET.	 However, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein an additional layer is formed over the outer work function metal in the PFET (290 can be formed over 280 in 100B).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the additional layer of Chiang to the PFET of Xie as it results in a uniform threshold voltage which increases device performance (Para [0057]).	Claim 5, Xie in view of Chiang discloses the semiconductor device of claim 1.	Xie does not explicitly disclose wherein the additional material in the outer work function metal is a uniform distribution of elements for the PFET.	However, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein the additional material in the outer work function metal is a uniform distribution of elements for the PFET (work function layer is uniformly formed, Para [0057]).	  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the uniform distribution as it results in a uniform threshold voltage which increases device performance (Para [0057]).Claim 6, Xie in view of Chiang discloses the semiconductor device of claim 1.	Xie does not explicitly disclose the additional material comprises implanted material in the outer work function metal, the implanted material causing the second threshold voltage to change and become within the predefined amount of the first threshold voltage.	However, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, the additional material comprises material in the outer work function metal (work function layer is metal with p-type or n-type dopants, Para [0050]-[0051]), the material causing the second threshold voltage to change and become within the predefined amount of the first threshold voltage (work functions create uniform threshold voltage, Para [0072]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the uniform distribution as it results in a uniform threshold voltage which increases device performance (Para [0057]).	Furthermore, Chiang discloses p-type and n-type materials (Para [0050] – [0051]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an implantation process to form the p-type and n-type work function layers as implantation is a common method for doping layers.	Claim 7, Xie in view of Chiang discloses the semiconductor device of claim 1.	Xie does not explicitly disclose wherein the additional material comprises doped material that causes the second threshold voltage to change and become within the predefined amount of the first threshold voltage.	However, Chiang discloses (Figs. 1I-2, 1L-2) the semiconductor device of claim 1, wherein the additional material comprises doped material (work function layers are p-type and n-type metals, Para [0050] – [0051]) that causes the second threshold voltage to change and become within the predefined amount of the first threshold voltage (work function layers cause a uniform work function level which Claim 10, Xie in view of Chiang discloses the semiconductor device of claim 1.  	Xie discloses wherein one or more of the first nanosheet and the second nanosheet comprise silicon (1320 was formed from nanosheet materials 140/150 which may include silicon, Col. 8, lines: 33-49).	Claim 12, Xie in view of Chiang discloses the semiconductor device of claim 1.  	Xie discloses wherein one or more of the first nanosheet and the second nanosheet comprise silicon germanium (1320 was formed from nanosheet materials 140/150 which may include silicon germanium, Col. 8, lines: 33-49).	Claim 13, Xie in view of Chiang discloses the semiconductor device of claim 1.  	Xie discloses wherein one or more of the first nanosheet and the second nanosheet comprise germanium (1320 was formed from nanosheet materials 140/150 which may include germanium, Col. 8, lines: 33-49).	Claim 14, Xie in view of Chiang discloses the semiconductor device of claim 1.  	Xie discloses wherein one or more of the first nanosheet and the second nanosheet comprise a silicon alloy (1320 was formed from nanosheet materials 140/150 which may include silicon germanium, Col. 8, lines: 33-49).	Claim 15, Xie discloses (Figs. 10 and 20) a gate-all-around field effect transistor comprising: 	at least one stack (2020/2030, nFET/pFET, Col. 14, lines: 47-67) comprising a first nanosheet (center 1320, semiconductor nanosheet, Col. 12, lines: 14-25), a second nanosheet (top 1320), a third nanosheet (bottom 1320), an inner work function metal (1610, first work function metal, Col. 12, lines: 1900/2000, second work function metal/additional work function metal, Col. 14, lines: 19-60), 	wherein an inner edge of the outer work function metal (left inner edge of 1900, hereinafter “inner”) and an outer edge of the inner work function (right outer edge of 1610, hereinafter “outer”) metal both extend in parallel continually (inner and outer extend vertically in parallel)  from above an uppermost one of the first, second, and third nanosheets to below a lowermost one of the first, second, and third nanosheets to (inner and outer extend continually above uppermost 1320 and below lowermost 1320 to 1370/110) an underlayer (1370/110, isolation region/substrate, under broadest reasonable interpretation (BRI) 1370/110 considered underlayer, Col. 12, lines: 40-50), so as to be in direct contact with the underlayer (1610/1900 are in direct contact with 1370/110), the underlayer being directly below a middle portion of the first, second, and third nanosheets (leftmost 1370 is directly below a middle portion of 1320s) and extending in a width direction beyond sides edges of the first, second, and third nanosheets (110 extends in a lateral with direction beyond side edges of 1320s).	Xie does not explicitly disclose wherein the outer work function metal has been modified so as to cause an outer threshold voltage of an outer channel to be within a predefined amount of an inner threshold voltage of an inner channel in the at least one stack, wherein a first thickness of the inner work function metal between the first nanosheet and the second nanosheet, is greater than a second thickness of the inner work function metal between the second nanosheet and the outer work function metal.	However, Xie disclose adjusting vertical spacing SNS between adjacent nanosheets (Fig. 20, Col. 14, lines: 55-67).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the vertical thicknesses between nanosheets as it can help tune to specific work functions which can result in increased electron/hole mobility (Col. 14, lines: 19-67, Col. 15, lines: 1-10).Claim 16, Xie in view of Chiang discloses the gate-all-around field effect transistor of claim 15.	Xie does not explicitly disclose wherein the first nanosheet comprises the inner channel having the inner threshold voltage and the second nanosheet comprises the outer channel having the outer threshold voltage.	However, Chiang discloses (Figs. 1I-2, 1L-2) at least one stack (110/120/270/280/290) comprises a first nanosheet comprising the inner channel (middle 120A/110A, portions of nanowires 110’/120’, Para [0022], [0040])  having the inner threshold voltage (uniform threshold voltage, Para [0057], [0072]) and a second nanosheet comprising the outer channel (upper 120A/110A, portions of nanowires 110’/120’, Para [0022], [0040])  having the outer threshold voltage (uniform threshold voltage, Para [0057], [0072]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the uniform threshold voltage of Chiang as it increases device performance (Chiang, Para [0057]).	Claim 17, Xie in view of Chiang the gate-all-around field effect transistor of claim 15.	Xie does not explicitly disclose wherein the outer work function metal has been modified so as to cause the outer threshold voltage of the outer channel to be within the predefined amount of the inner threshold voltage of the inner channel by a process, the process being selected from the group consisting of implantation of material in the outer work function metal, plasma treatment to dope the material in the outer work function metal, and thermal annealing to diffuse the material in the outer Claim 18, Xie in view of Chiang discloses the gate-all-around field effect transistor of claim 15.	Xie discloses wherein the at least one stack comprises a PFET and an NFET (2020 is nFET and 2030 is pFET, Col. 14, lines: 47-67).	Claim 19, Xie in view of Chiang discloses the gate-all-around field effect transistor of claim 15.	Xie does not explicitly disclose wherein material associated with the outer work function metal is different in the PFET and the NFET.	However, Chiang disclose (Figs. 1l-2, 1L-2) wherein the additional material is different for the NFET and the PFET (work function layer for NMOS transistor is n-type metal layer, and work function layer for PMOS is p-type metal, Para [0050] –[0051]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the additional material would be different in the NFET and PFET of Xie as the two transistors function with different carriers (Chiang, Para [0050] – [0051]).	Claim 20, Xie in view of Chiang discloses the gate-all-around field effect transistor of claim 15.2000, additional work function metal, Col. 14, lines: 47-60).	Xie does not explicitly disclose the additional layer modifying the outer work function metal so as to cause the outer threshold voltage of the outer channel to be within the predefined amount of the inner threshold voltage of the inner channel in the at least one stack.	Furthermore, Chiang discloses additional work function layers to create a uniform threshold voltage (Para [0057], [0072]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the work function layers as it improves device performance in the on-state and avoids current leakage in the off-state (Para [0057], [0072]).	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US Pat. No. 10,332,803) in view Chiang (US 2019/0067121) in further view of Park (US 2007/0145482).	Claim 11, Xie in view of Chiang discloses the semiconductor device of claim 1.	Xie in view of Chiang does not explicitly disclose wherein one or more of the first nanosheet and the second nanosheet comprise silicon carbide.	However, Park discloses silicon carbide nanowires (Para [0003]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the SiC material of Park to the nanowires of Chiang as they have good electrical characteristics (Park, Para [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819